Exhibit 10.2

 [ntn_logo.jpg]



 

 

 

January 10, 2014

 

Bob Cooney

2917 Via Blanco

San Clemente, CA 92673

Re: Offer of Employment


Dear Bob:

NTN Buzztime, Inc. ("Buzztime") is pleased to offer you the position of Chief
Operating Officer, reporting to Buzztime’s Chief Executive Officer. Your
anticipated start date will be Tuesday, January 21, 2014 in which you will be
working in a part-time capacity. You will transition to full-time employment on
Tuesday, April 22, 2014. This offer and your employment relationship will be
subject to the terms and conditions of this letter and the final approval of the
Nominating and Corporate Governance/Compensation Committee of the Board of
Directors.

Upon starting your employment in a part-time capacity, your salary will be
$4,326.92 per pay period ($112,500.00 annualized). Upon your official date of
transition to full-time employment (April 22, 2014), your base salary will be
$8,653.85 per pay period ($225,000.00 annualized) during the first year of
full-time employment. Commencing on the first anniversary of your start date of
full-time employment (April 22, 2015), your base salary will increase to
$9,615.38 per pay period ($250,000.00 annualized). All salaries have applicable
withholdings, are paid bi-weekly and in accordance with Buzztime's normal
payroll practices. Future adjustments in compensation, if any, will be made by
Buzztime in its sole and absolute discretion. This position is exempt therefore
you will not receive overtime pay if you work more than (8) hours in a workday
or (40) hours in a workweek.

 

You will be eligible to participate in an incentive bonus plan (the “Incentive
Plan") upon your transition to full-time status. The specifics of the Incentive
Plan will be presented to you after approval of its terms by the Nominating and
Corporate Governance/Compensation Committee of the Board of Directors. The
intention of the Incentive Plan is to motivate you to focus on and maximize your
efforts to achieve Buzztime's corporate goals.

 

 

 

[ntn_letterhead.jpg] 

 

 

 

[ntn_logo.jpg] 

 

 

Subject to Buzztime's Board of Directors' approval, on your start date you will
be granted an incentive stock option (to the fullest extent allowed under
current legal limitations) to purchase 750,000 shares of Buzztime's common stock
in accordance with the NTN Buzztime, Inc. 2010 Performance Incentive Plan (the
"Plan") and related option documents. Notwithstanding any terms of the Plan to
the contrary, the exercise price of the stock option granted to you on your
start date will be the closing price on the date you commence employment with
the company. On the first anniversary of full-time employment (April 22, 2015),
25% of the total number of shares of common stock subject to this option will
vest and the remaining 75% of the total number of shares will vest in 36
substantially equal monthly installments thereafter. Upon the first anniversary
of your full-time employment, subject to continued employment on such date, you
will be granted another incentive stock option (to the fullest extent allowed
under current legal limitations) to purchase 500,000 shares of Buzztime's common
stock in accordance with the Plan and related option documents. All options will
vest over a period of four (4) years and expire at the end of ten (10) years
from the date of grant in accordance with the terms of the Plan.

 

You will also be eligible for all benefits available to other full-time Buzztime
employees, in accordance with Buzztime's benefit plan documents. Such benefits
include participation in Buzztime's medical, dental, vision, life and other
group insurance programs on the first of the month following your hire date and
participation in Buzztime's 401(k) Program with enrollment occurring quarterly
on 1/1, 4/1, 7/1 and 10/1. Buzztime reserves the right to change or eliminate
these benefits on a prospective basis at any time.

If you accept our offer, your employment with Buzztime will be "at-will." This
means your employment is not for any specific period of time and can be
terminated by you or by Buzztime at any time, for any reason or no reason,
without further obligation or liability. In addition, Buzztime reserves the
right to modify your title, duties or reporting relationship to meet business
needs and impose appropriate discipline. Any change to the at-will employment
relationship must be by a specific, written agreement signed by you and
Buzztime's Chief Executive Officer.

 

While your accepted employment is at-will, you will receive continuation of your
then current base salary for a period of three (3) months in the event of
termination without “Cause” or for “Good Reason”.

 

·As used herein, “Cause” shall mean, as reasonably determined by the Board of
Directors, any of the following:

oany act of personal dishonesty by you in connection with your responsibilities
as an employee of Buzztime which is intended to result in substantial personal
enrichment or is reasonably likely to result in harm to Buzztime,

 

 

 

[ntn_letterhead.jpg] 

 

 

 

[ntn_logo.jpg] 

 

 

oyou commit any act of fraud, embezzlement, dishonesty or other willful
misconduct or you are convicted of a felony, which the Board reasonably believes
has had or will have a detrimental effect on Buzztime’s reputation or business,

oa willful act by you which constitutes misconduct and is materially injurious
to Buzztime,

ocontinued willful violations by you of your obligations to Buzztime after there
has been delivered to you a written demand for performance from Buzztime which
describes the basis for Buzztime’s belief that you have willfully violated your
obligations to Buzztime.

 

·As used herein, “Good Reason” shall mean the occurrence of any of the following
events:

oResignation by you within 30 days of a material diminution, without your
consent, in your responsibilities and duties or a substantial change in the core
business of Buzztime instituted by a CEO not holding that position on the date
of this letter (Good Reason shall not include a change in title or in reporting
lines or the reassignment following a change of control to a position
substantially similar to the position held prior to the change of control ); and

oA material reduction, without your consent, in your then-current base salary,
other than as part of reductions in compensation of other similarly situated
employees.

 

This offer is contingent upon the following:

- Signing Buzztime's Ethics Policy (See enclosed);

- Compliance with federal I-9 requirements (please bring suitable documentation
with you on your first day of work verifying your identity and legal
authorization to work in the United States);

- Satisfactory completion of a background investigation to include criminal,
credit, education verification, employment verification and reference checks;


- Signing Buzztime's Arbitration Agreement;

 

- Signing Buzztime’s Proprietary Information and Inventions Agreement; and

 

- NSM’s signature of Acknowledgement.

 

 

 

 [ntn_letterhead.jpg]

 

 

 

[ntn_logo.jpg] 

 

 

This letter, including the Ethics Policy, the Arbitration Agreement and
Proprietary Information and Inventions Agreement, constitutes the entire
agreement between you and Buzztime relating to this subject matter and
supersedes all prior or contemporaneous agreements, understandings, negotiations
or representations, whether oral or written, express or implied, on this
subject. This letter may not be modified or amended except by a specific,
written agreement signed by you and Buzztime's Chief Executive Officer.

This offer will expire on January 23, 2014. To indicate your acceptance of
Buzztime's offer on the terms and conditions set forth in this letter, please
sign and date this letter in the space provided below and return it to Human
Resources.

 

We hope your employment with Buzztime will prove mutually rewarding, and I look
forward to having you join us.




Sincerely,

 

/s/ Jeff Berg                      

 

 

Jeff Berg
Interim Chief Executive Officer

 


I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with
Buzztime is at-will, which means either you or Buzztime may terminate the
employment relationship at any time with or without cause or advance notice.


 

 



Jan 23, 2014   /s/ Bob Cooney Date   Bob Cooney      

 

 

 

 

 

 

 

 

 

 

 

[ntn_letterhead.jpg] 



 

 